Citation Nr: 1117593	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for vision loss, to include bilateral cataracts.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico which, in pertinent part, denied the Veteran's claims for service connection for hypertension and vision loss.  This rating decision also denied his request to reopen his claim for service connection for hepatitis.

The Board remanded the instant claims in April 2008 and denied then denied them in a June 2010 decision.

A December 2010 Joint Motion for Remand (JMR) and subsequent Order from the Court of Appeals for Veterans Claims (CAVC) vacated the Board's previous June 2010 decision as to the denials of service connection for hepatitis, hypertension and vision loss; the Board's decision to reopen the Veteran's claim for service connection for hepatitis was not disturbed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The December 2010 JMR found that the Board had failed to satisfy its duty to assist the Veteran in substantiating his claims, specifically in failing to obtain his updated VA treatment records.  In a September 2009 response to a supplemental statement of the case, the Veteran reported that he had been receiving treatment at the VA facility in San Juan, Puerto Rico since August 2008.  These records are not located in the claims file.  As these records are pertinent to the Veteran's claims and have been identified, they must be obtained.  38 U.S.C.A. § 5103A (2010). 

In an April 2011 letter, the Veteran's representative noted that the expenses related to his post-service treatment at St. Francis Hospital for hepatitis had been paid by his union.  VA had previously attempted to obtain the treatment records directly from St. Francis Hospital without success.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  VA has a duty to obtain records of treatment reported by private treatment providers.  Massey v. Brown, 7 Vet. App. 204 (1994).

Since becoming aware of the private treatment records, VA has not had the opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).  

The representative also asserted that the Veteran had been treated for hepatitis at the General Hospital in Osaka, Japan during service.   VA has not attempted to obtain these in-service hospitalization records.  The in-service hospitalization records are pertinent to the Veteran's claims and have been identified and they also must be obtained.  38 U.S.C.A. § 5103A (2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain the Veteran's complete treatment records from the VA facility in San Juan, Puerto Rico.  Treatment records from this facility dated between October 2003 and November 2003 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file.

2.  The RO should contact the National Personnel Records Center (NPRC) and attempt to obtain the Veteran's in-service hospitalization records.  He reported being hospitalized in 1953 at a hospital in Osaka, Japan.  The RO should specifically request that a search be conducted for separately stored hospitalization records.  

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file

3.  The RO should take the necessary steps to obtain records of the Veteran's treatment or any records related to the payment of treatment from the Bakery and Confectionary Workers' Union.  The Veteran reported that his union, the "Local 3" in Long Island, New York, paid for the expenses related to his reported 1958 treatment for hepatitis at St. Francis Hospital.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file

The Veteran is advised that it may be necessary for him to provide written authorization for VA to obtain these records. 

If the Veteran fails to provide necessary authorization, he should be advised that he may submit the records himself.  

4.  If any claim on appeal remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



